DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0364449) and further in view of Gaillet (US 2019/0391750).
Consider claim 1, Liu et al. is being used to disclose many of the features of claim 1, including a mobile device using an android operating system. But Liu et al. only explicitly discusses a processor, not multiple processors. Gaillet is being used to show a similar mobile device using an android operating system than can contain multiple CPUs and also GPUs and FPGA/ASIC configurations. Motivation for this combination will be provided at the end of the rejection.
Liu et al. in view of Gaillet discloses a method, comprising: receiving a page migration trigger for a page present in a first memory associated with a first processor; and responsive to the page migration trigger when the page is a read-only page storing code for execution: migrating the page to a code cache portion of a second memory associated with a second processor and shared by multiple processes executing at the second processor; and configuring each process of a set of processes executing at the second processor to access and execute the code from the code cache portion (Liu et al.: abstract, [0003]-[0005], [0035], [0039], [0043], [0044], [0050], a process, in an android mobile device, can have a read only code page migrated to a swap partition. The code page can be binary code or shared library file. If needed again, the code word can be executed from the swap partition. Gaillet: [0036], [0043]-[0045], [0047] and [0059] teaches that an android mobile device can have one or more processors, such as CPUs, GPUs, ASIC and FPGAs.); and when the page is a non-read-only page not storing code for execution, migrating the page to a non-code cache portion of the second memory(Liu et al.: Fig. 2 and 9, abstract, [0003]-[0005], [0035], [0039], [0043], [0044], [0050], when a process is ended only the read-only code words are migrated to the swap partition, the data pages are moved elsewhere.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the Liu et al. reference to have multiple processors as is done in Gaillet because doing so provides high throughput, allows for parallel processing, more reliable and economical.
Consider claim 3, Liu et al. in view of Gaillet discloses the method of claim 1, further comprising: identifying whether the page is the read-only page storing code for execution by using a page indicator indicative of whether the page is the read-only page, an execute-only page, or a read-write page (Liu et al.: abstract, [0003]-[0005], [0035], [0039], [0043]-[0046], [0050], flag bits are used to indicated read and write permissions.).
Consider claim 4, Liu et al. in view of Gaillet discloses the method of claim 1, wherein migrating the page to a code cache portion includes: copying the read-only page to the code cache portion; updating a page table of a plurality of page tables with a virtual-address-to- physical-address mapping of the read-only page; and providing a notification signal to the multiple processes that indicates that the virtual-address-to physical address mapping of the read-only page has been updated (Liu et al.: abstract, [0003]-[0005], [0035], [0039], [0043]-[0046], [0050], [0053]-[0056], mapping correspondence information is maintained, updated and retrieved for each code page so that its location is tracked and can be found for future processing.).
Consider claim 5, Liu et al. in view of Gaillet discloses the method of claim 4, wherein updating the page table includes: inserting a page table entry into the page table of the second memory in response to the migration of the page into the code cache portion (Liu et al.: abstract, [0003]-[0005], [0035], [0039], [0043]-[0046], [0050], [0053]-[0056], mapping correspondence information is maintained, updated and retrieved for each code page so that its location is tracked and can be found for future processing.).
Consider claim 6, Liu et al. in view of Gaillet discloses the method of claim 1, further comprising creating a read-only mapping in a virtual address space of a first process of the multiple processes, wherein the read-only mapping occurs after text relocations in the read-only page (Liu et al.: abstract, [0003]-[0005], [0035], [0039], [0043]-[0046], [0050], [0053]-[0056], mappings of read only code pages are created and updated as they are moved to the swap partition.).
Consider claim 8, Liu et al. in view of Gaillet discloses the method of claim 1, wherein: the first processor is a central processing unit (CPU) and the second processor is a graphical processing unit (GPU) (Gaillet: [0036], [0043]-[0045], [0047] and [0059] teaches that an android mobile device can have one or more processors, such as CPUs, GPUs, ASIC and FPGAs.).
Consider claim 9, Liu et al. in view of Gaillet discloses the method of claim 1, wherein: the first processor is a central processing unit (CPU) and the second processor is an application-specific integrated circuit (ASIC) (Gaillet: [0036], [0043]-[0045], [0047] and [0059] teaches that an android mobile device can have one or more processors, such as CPUs, GPUs, ASIC and FPGAs.).
System claims 10, 12-15 and 17 are directed to the same subject matter as method claims 1-6 and 8 above and are rejected in the same manner.
Claims 7, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0364449) and further in view of Gaillet (US 2019/0391750) as applied to claims 1 and 10 above, and further in view of Speed Up Android Devices Using Swap [Part 1], henceforth referred to as Panos.
Consider claim 7, Liu et al. in view of Gaillet discloses the method of claim 1, but Liu et al. does not go into detail about memory management of the swap partition and therefore does not explicitly teach: “further comprising: in response to a code cache threshold assessment, determining whether to a adjust a maximum size of the code cache portion or evict at least a currently cached read-only page from the code cache portion”. However Panos teaches the use of an android device as in the combination of Liu et al. and Gaillet. Panos further describes how to use, create and adjust a swap partition to meet a user’s needs. For example, under the heading: “A more advanced way of creating a swap file (for experienced users), is using the terminal:”, Panos teaches that a swap partition size can be chosen, then based on the user’s needs and the observed behavior of the swap partition/system, if the initial size of the swap partition is not the correct size, the swap partition can be adjusted.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu et al. in view of Gaillet to allow the swap partition size to adjustable based on the needs of the user, because doing so allows for more efficient use of memory resources.
System claim 16 are directed to the same subject matter as method claim 7 above and are rejected in the same manner.
Consider claim 18, Liu et al. is being used to disclose many of the features of claim 1, including a mobile device using an android operating system. But Liu et al. only explicitly discusses a processor, not multiple processors. Gaillet is being used to show a similar mobile device using an android operating system than can contain multiple CPUs and also GPUs and FPGA/ASIC configurations. Motivation for this combination will be provided at the end of the rejection.
Liu et al. in view of Gaillet discloses a method, comprising: migrating one or more read-only pages from a first memory associated with a first processor to a code cache of a second memory associated with a second processor, the code cache being used to store read-only pages that are shareable, executable, and accessible among a plurality of processes executing on the second processor (Liu et al.: abstract, [0003]-[0005], [0035], [0039], [0043], [0044], [0050], a process, in an android mobile device, can have a read only code page migrated to a swap partition. The code page can be binary code or shared library file. If needed again, the code word can be executed from the swap partition. Gaillet: [0036], [0043]-[0045], [0047] and [0059] teaches that an android mobile device can have one or more processors, such as CPUs, GPUs, ASIC and FPGAs.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the Liu et al. reference to have multiple processors as is done in Gaillet because doing so provides high throughput, allows for parallel processing, more reliable and economical.
Liu et al. does not go into detail about memory management of the swap partition and therefore does not explicitly teach: “monitoring a size of the code cache relative to a size of the one or more read-only pages; and in response to the size of the one or more read-only pages being greater or equal to a code cache threshold, increasing the size of the code cache to account for the increase in size of the one or more read-only pages or evicting a plurality of cold read-only pages from the code cache”. However, Panos teaches the use of an android device as in the combination of Liu et al. and Gaillet. Panos further describes how to use, create and adjust a swap partition to meet a user’s needs. For example, under the heading: “A more advanced way of creating a swap file (for experienced users), is using the terminal:”, Panos teaches that a swap partition size can be chosen, then based on the user’s needs and the observed behavior of the swap partition/system, if the initial size of the swap partition is not the correct size, the swap partition can be adjusted.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu et al. in view of Gaillet to allow the swap partition size to adjustable based on the needs of the user, because doing so allows for more efficient use of memory resources.
Further the limitation: “and in response to the size of the plurality of read-only pages being greater or equal to a code cache threshold, increasing the size of the code cache to account for the increase in size of the plurality of read-only pages or evicting a plurality of cold read-only pages from the code cache” in its broadest reasonable interpretation is that this step is not required since it is based on a condition of the size of the plurality of read-only pages being greater or equal to a code cache threshold, which is not required. See MPEP 2111.04 (II).
As for the limitation: “migrating one or more non-read-only pages to a non-read-only code cache” (Liu et al.: abstract, [0003]-[0005], [0035], [0039], [0043]-[0046], [0050], [0053]-[0056], when a process is ended only the read-only code words are migrated to the swap partition, the data pages are stored elsewhere.).
Consider claim 19, Liu et al. in view of Gaillet and Panos discloses the method of claim 18, further comprising: in response to the size of the plurality of read-only pages not being greater or equal to the code cache threshold, keeping the size of the code cache unchanged (Panos: “A more advanced way of creating a swap file (for experienced users), is using the terminal:”, Panos teaches that a swap partition size can be chosen, then based on the user’s needs and the observed behavior of the swap partition/system, if the initial size of the swap partition is not the correct size, the swap partition can be adjusted or kept the same.).

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
The applicant argues, with respect to claims 1 and 18, that Liu makes no mention of any migration of the data pages to a non-code cache or separate portion of any second memory. However, [0035] of Liu, states that the swap partition only stores code pages. Paragraph [0044] states that each process includes multiple pages and that these pages are made up of code and data pages. Paragraph [0039] states that a candidate process is selected to be transferred/swapped. These sections of the reference teach that code pages are the only pages stored in the swap partition, that a process includes multiple pages including both code and data pages and that a process is transferred/swapped when needed which can include data pages. Therefore, a process with data pages are swapped/transferred out to some other memory location and whatever location that is, is considered a non-code cache portion.
Further the applicant argues, with respect to claims 4 and 13, that the Examiner has failed to specifically point out where any notification signal like that recited in claims 4 and 13 is taught in either of Liu or Gaillet. However, when the mapping table is updated and then subsequently accessed by an application, the updated mapping information is accessed and retrieved by the application and this is all signal based communication.
Next, the applicant argues, with respect to claims 6 and 15, that the Examiner has failed to specifically point out where any text relocations of any read-only page like those recited in claims 6 and 15. The phrase “text relocation” is considered to mean the text of the read-only page which is relocated to another memory (swap partition or example) and the mapping is updated to reflect the location change. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136